Citation Nr: 1112405	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  05-21 440 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to increases in the ratings assigned for post-traumatic stress disorder (PTSD) with depression (currently 50 percent prior to February 9, 2004 and 70 percent from that date).

2.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to July 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Philadelphia, Pennsylvania RO that continued 50 and 10 percent ratings, respectively, for the Veteran's psychiatric and right ankle disabilities.  An interim November 2006 rating decision increased the rating for PTSD to 70 percent effective February 9, 2004.  In May 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  These matters were previously before the Board in August 2007, at which time they were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).  

Regarding the matter of the rating for a right ankle disability, it was noted in the Board's August 2007 remand that the appellant had submitted a signed VA Form 21-4142 Authorization and Consent for medical records from Dr. P.C. of the Oxford Circle of Family Medicine in Philadelphia, Pennsylvania.  The Board ordered development for records from Dr. P.C. In response to the RO's request for the records, Dr. P.C. returned a copy of the Veteran's VA Form 21-4142 with a brief written notation in the Comments section indicating: "Since fracture ankle ~ 1993, [patient] has had periodic exacerbations of [right] ankle/ foot pain [with] disabilities, since becoming a patient in March 1994.  This has been treated [with] rest/therapy/anti-inflammatory [prescription]."  This response is noncompliant with the Board's request for copies of complete treatment records (which are pertinent, and may be critical, evidence in the matter of the rating for right ankle disability during the pendency of the appeal).  Accordingly, further development for the complete treatment records is necessary.  

The Veteran is advised that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is further advised that ultimately it is his responsibility to ensure that the records sought are received.  

Furthermore, pursuant to the Board's August 2007 remand, the Veteran was to be scheduled for a contemporaneous VA psychiatric examination; and if development for private records of right ankle treatment produced indication of worsening of the right ankle disability, he was also to be scheduled for an orthopedic examination to evaluate the right ankle disability.  Notations in the claims file indicate that the Veteran failed to report for psychiatric and joints examinations scheduled on approximately April 15, 2008.  However, the claims file does not contain a copy of an appointment notice letter to the Veteran informing him of the examinations.  The RO several times requested a copy (copies) of such notice letter(s), or alternatively a negative reply from the VAMC none existed.  The claims file does not reflect a response from the VAMC; nevertheless, the RO proceeded to issue a supplemental statement of the case (SSOC) and re-certify the matters to the Board.

The Board observes, and the Veteran is advised, that a governing regulation (38 C.F.R. § 3.655(b) mandates that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a claim for increase, the claim shall be denied.
The Board observes that since the absence of documentation leaves unclear whether the Veteran was properly notified of the examinations scheduled in connection with his claims for increase, it would be inherently unfair to process the claims under § 3.655(b) without resolving the ambiguity regarding the reasons for the Veteran's failure to report.    

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to resubmit an authorization for VA to secure the complete clinical records of all treatment he received for right ankle disability from Dr. P.C.  He must be afforded the time provided by regulation, i.e., one year, to respond.  The RO should secure for the record copies such records.  If he does not respond, or if Dr. P.C. does not respond to the RO's request, and the Veteran does not arrange for such records to be submitted upon being notified of Dr. P.C.'s nonresponse, this claim must be processed further under 38 C.F.R. § 3.158(a).  

2.  The RO should obtain for the record copies of updated (any not already associated with the claims file) records of all VA treatment the Veteran has received records for his right ankle and/or PTSD with depression disabilities since July 2009.  

3.  The RO should then arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD with depression.  A copy of the letter notifying the Veteran of the examination must be incorporated into the claims file, and if the Veteran fails to report for examination, the RO must make a determination as to whether there was good cause for the failure to appear, and if so arrange for the examination to be rescheduled.  The Veteran's claims file (including this remand and any evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disabilities, and the findings reported must include notation of the presence or absence of each symptom in the criteria for a 100 percent schedular rating.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, to include whether it renders the Veteran unemployable.  The examiner must explain the rationale for all opinions offered.

4.  If the claim for an increased rating for right ankle disability is not processed under 38 C.F.R. § 3.158(a), the RO should also arrange for an orthopedic examination of the Veteran to assess the current severity of his right ankle disability.  As with the psychiatric examination, a copy of the letter advising him of the scheduled examination must be incorporated in the claims file, and if he fails to report, the RO must make a determination whether there was good cause for such (in which case the examination must be rescheduled).  The claims file (including this remand and the evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be completed and all clinical findings (specifically including range of motion studies).  If the Veteran reports flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on function during such flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner must explain the rationale for all opinions.  

5.  The RO should then re-adjudicate the claims.  If the Veteran fails, without good cause, to report for a scheduled examination, the claim must be processed under 38 C.F.R. § 3.655(b).   If either claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

